said in his charge to the jury: It is not enough for the maintenance of this issue that the parties supposed a certain person would recover against the grantor, and that the conveyance was made to defeat that person. It should appear that he was actually a creditor.
And upon this issue the jury found for the plaintiff, that it was not to defraud creditors, though there was full proof that it was intended to protect the property against the effects of an action, then depending, in which the plaintiff claimed damages for the conversion of certain slaves, in which he finally failed.
NOTE. — As to the first point, see 1 Rev. Stat. ch. 32, sec. 4, which provides that the court of equity may, at their discretion, submit a fact to the jury or decide it themselves. Upon the second point, see Bradyv. Allison, post, 348. *Page 267